

EMPLOYERS HOLDINGS, INC.
EQUITY AND INCENTIVE PLAN


FORM OF
PERFORMANCE SHARE AGREEMENT
[_______ _____] (the “Grantee”) is hereby granted, effective as of the ____ day
of_____, 20__ (the “Date of Grant”), an award (the “Performance Share Award”) of
the number of performance shares (the "Performance Shares") that are specified
herein pursuant to the Equity and Incentive Plan (the “Plan”) of Employers
Holdings, Inc. (the “Company”), as amended from time to time. The Performance
Share Award is subject to the terms and conditions set forth below in this
Performance Share Agreement (this “Agreement”) and of the Plan, which is a part
of this Agreement. To the extent that there is a conflict between the terms of
the Plan and this Agreement, the terms of the Plan shall govern. Any term not
defined herein shall have the meaning assigned to such term in the Plan.
1.
Performance Period: _____________(the “Performance Period Start Date”) to
_____________(the “Performance Period End Date,” and the period from the
Performance Period Start Date to the Performance Period End Date, the
“Performance Period”).

2.
Number of Performance Shares: The number of Performance Shares that the Grantee
may earn hereunder will be determined in accordance with the provisions of
Exhibit A, which is attached to and forms a part of this Agreement.

3.
Performance Goals: The Performance Shares will become payable only upon the
achievement of certain Performance Goals (as defined in Exhibit A) and the
satisfaction of such other terms and conditions as are set forth herein and in
the Plan.

4.
Payment of Performance Shares: To the extent Performance Shares are payable
pursuant to this Agreement, then, except as otherwise provided in Section 6 of
this Agreement, payment of one share of common stock, par value $.01, of the
Company (“Stock”) for each Performance Share that becomes payable under this
Agreement will be made only following certification by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) that the
Performance Goals have been achieved, but no later than 75 days after completion
of the Performance Period (the “Payment Date”).

5.
Termination:

(a)
General. In the event the Grantee's employment terminates prior to the Payment
Date, payment of the Performance Shares shall be made to the extent provided in
subsections (b) through (e) of this Section 5.

(b)
Death or Disability. If the Grantee's employment terminates by reason of the
Grantee’s total and permanent disability (as defined in any agreement between
the




--------------------------------------------------------------------------------



Grantee and the Company or, if no such agreement is in effect, as determined by
the Committee in its good faith discretion, in accordance with the definition
used by the Company’s then current Long Term Disability insurance carrier) or
death, then a portion of the Performance Shares shall be deemed earned as of the
date of such termination of employment equal to the product of (i) the total
number of Performance Shares granted pursuant to this Agreement and (ii) a
fraction, the numerator of which is the number of full months elapsed from the
Performance Period Start Date until the earlier of (A) the date of the Grantee’s
termination of employment and (B) the Performance Period End Date, and the
denominator of which is 36, and shall become payable upon the Payment Date,
based on, and to the extent of, the actual achievement of the Performance Goals,
as determined by the Committee.
(c)
Retirement. If the Grantee's employment terminates by reason of the Grantee’s
Retirement (as defined below), then a portion of the Performance Shares shall be
deemed earned as of the date of such termination of employment equal to the
product of (i) the total number of Performance Shares granted pursuant to this
Agreement and (ii) a fraction, the numerator of which is the number of full
months elapsed from the Performance Period Start Date until the earlier of (A)
the date of the Grantee’s termination of employment and (B) the Performance
Period End Date, and the denominator of which is 36, and shall become payable
upon the Payment Date, based on, and to the extent of, the actual achievement of
the Performance Goals, as determined by the Committee, so long as the Grantee
refrains from engaging in Harmful Conduct. For purposes of this Agreement,
“Retirement” shall mean the Grantee’s termination of employment after attaining
age 60 and completing 10 years of continuous service with the Company (or any
Subsidiary thereof) since January 1, 2000, and provided that the Grantee has
given written notice of the Grantee’s intent to retire to the Company (or its
designate), no fewer than six months prior to the date that the Grantee
terminates employment, in a form satisfactory to the Company (or its designate).

(d)
Involuntary Termination. If the Grantee’s employment is terminated other than
for any of the reasons described in subsections (b), (c) or (e) of this Section
5, then a portion of the Performance Shares shall be deemed earned as of the
date of such termination of employment equal to the product of (ii) the total
number of Performance Shares granted pursuant to this Agreement and (B) a
fraction, the numerator of which is the number of full months elapsed from the
Performance Period Start Date until the earlier of (A) the date of the Grantee’s
termination of employment and (B) the Performance Period End Date, and the
denominator of which is 36, and shall become payable upon the Payment Date,
based on, and to the extent of, the actual achievement of the Performance Goals,
as determined by the Committee.

(e)
For Cause; Voluntary Termination. If the Grantee’s employment terminates for




--------------------------------------------------------------------------------



Cause or the Grantee voluntarily terminates his/her employment for any reason
other than for any of the reasons described in subsections (b) or (c), above,
the Performance Shares, and any rights thereto, shall terminate immediately and
the Grantee shall have no right thereafter to payment of any portion of the
Performance Shares.
6.
Change in Control Provisions: The following provisions shall apply in the event
of a Change in Control that constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A of the Code (a “Section
409A Change in Control”):

(a)
Acceleration of Prorated Number of Performance Shares. Upon the occurrence of a
Section 409A Change in Control, the number of Performance Shares that would have
been earned at target level of achievement shall be deemed earned as of the date
of such Section 409A Change in Control, and shall become payable upon (or within
15 days following) the date of the Section 409A Change in Control and any other
performance conditions imposed with respect to such shares shall be deemed to
have been fully achieved.

(b)
Discretionary Cashout. Notwithstanding any other provision of the Plan or this
Agreement, in the event of a Section 409A Change in Control, the Committee may,
in its discretion, provide that upon the occurrence of the Section 409A Change
in Control, in lieu of the treatment described in Section 6(a) above, the
Performance Shares shall be cancelled in exchange for a payment made upon (or
within 15 days following) the date of the Section 409A Change in Control in an
amount equal to (i) the value (as determined by the Committee) of the
consideration paid per share of Stock in the Section 409A Change in Control
multiplied by (ii) the number of Performance Shares that would have been
achieved at target level of performance, and any other performance conditions
imposed with respect to such shares shall be deemed to have been fully achieved.

7.
Tax Withholding: The Company shall have the power and the right to deduct or
withhold, or require the Grantee or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. Without limiting the
foregoing, the Company shall be entitled to require, as a condition of delivery
of the shares of Stock (or, if applicable, cash or other consideration) in
settlement of the Performance Shares, that the Grantee agree to remit an amount
in cash sufficient to satisfy all then current and/or estimated future federal,
state and local withholding, and other taxes relating thereto.

8.
Legend on Certificates: The certificates representing the shares of Stock issued
in respect of the Performance Shares that are delivered to the Grantee pursuant
to this Agreement shall be subject to such stop transfer orders and other
restrictions as the Committee may determine are required by the rules,
regulations, and other requirements of the Securities and Exchange




--------------------------------------------------------------------------------



Commission, any stock exchange upon which such shares of Stock are listed, any
applicable federal or state laws or the Company's Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
9.
Transferability: The Performance Shares may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Subsidiary thereof;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

10.
Repayment Upon Restatement; Clawbacks Generally: In the event that the Company
is required to restate any of its financial statements applicable to the
Performance Period, the Company may require the Grantee to repay to the Company
the aggregate Fair Market Value of any Performance Shares that became payable
upon the achievement of the Performance Goals, to the extent such Performance
Goals would not have been achieved had such restatement not been required. In
addition, the Performance Shares shall be subject to such other repayment,
clawback or similar provisions as may be required by the terms of the Plan or
applicable law or applicable policy in effect from time to time.

11.
Securities Laws: Upon the acquisition of any shares of Stock pursuant to the
settlement of the Performance Shares, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

12.
No Right to Continued Employment: Neither the Plan nor this Agreement shall be
construed as giving the Grantee the right to continue in the employ or service
of the Company or any Subsidiary thereof or to be entitled to any remuneration
or benefits not set forth in the Plan, this Agreement or other agreement or to
interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee's employment. Nor does this Agreement
constitute an employment contract.

13.
Notices: Any notice under this Agreement shall be addressed to the Company in
care of the Chief Legal Officer, addressed to the principal executive office of
the Company and to the Grantee at the address last appearing in the records of
the Company for the Grantee or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

14.
Acknowledgement: By entering into this Agreement the Grantee agrees and
acknowledges that the Grantee has received and read a copy of the Plan.

15.
No Stockholders Rights: The Grantee shall have no rights of a stockholder of the
Company with respect to the Performance Shares, including, but not limited to,
the rights to vote and




--------------------------------------------------------------------------------



receive ordinary dividends until the date of issuance of a stock certificate for
such shares of Stock.
16.
Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of laws
provisions thereof.

17.
Amendment: This Agreement may not be amended, terminated, suspended or otherwise
modified except in a written instrument duly executed by both parties.

18.
Entire Agreement: This Agreement (and the other writings incorporated by
reference herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.

19.
Signature in Counterparts: This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



EMPLOYERS HOLDINGS, INC.
GRANTEE
By:
 
By:
 
Douglas D. Dirks
[Insert Name of Grantee]
President and Chief Executive Officer
 




